On Petition for Rehearing.
Plaintiff in error cited in its brief, and in its petition for rehearing again calls to our attention, the case ofRambo v. Armstrong, 45 Colo. 124, 100 P. 586, as being direct authority supporting its position. In that case the grantee did pay the taxes, and recovered a judgment against the grantor for the amount so paid. Under the facts of that case the court was correct in saying that there was a liability to pay the taxes imposed by the statute therein under consideration. That language was used in the light of the facts of the particular case which disclosed a fact situation to which the statute applied.
[3-5] The contract implied by the statute, in the absence of express agreement, is to indemnify the grantee against loss for the payment of taxes on property which he owned and of which he had the use for less *Page 316 
than half a year. The courts take judicial notice of the fact that at the end of the calendar year in which the property is so successively held, the taxes for the previous year will be due, which the grantee must pay to protect his interest in the property. If the situation changes so that at the end of the year the grantee has parted with the title to the property, and a third party owns it — which was the fact in the instant case — then, in the absence of allegations and proof that in the course of such change of ownership the grantee in the first deed either has obligated himself to his grantee to pay the taxes or otherwise sustained an equivalent loss, there can be no recovery under the statute.
Since this point was not covered in our opinion counsel is not prohibited by our rule from again moving for a rehearing, provided the motion is limited to the point above discussed.
The petition for a rehearing is denied.
MR. CHIEF JUSTICE FRANCIS E. BOUCK, who formerly concurred in the court's opinion, now dissents. *Page 317